899 N.E.2d 1079 (2009)
PEOPLE STATE OF ILLINOIS, respondent,
v.
Ramesh K. SWAMYNATHAN, petitioner.
No. 107441.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Swamynathan, 385 Ill.App.3d 434, 324 Ill.Dec. 174, 895 N.E.2d 669 (2008). The appellate court is further directed to issue an order remanding the matter for additional proceedings under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq.).